Citation Nr: 0527398	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  00-14 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newington, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disorder, currently diagnosed as bipolar disorder and rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  Jurisdiction over the appeal has since been 
transferred to the RO in Newington, Connecticut.  

The veteran testified before a decision review officer at a 
July 2003 hearing.  A transcript of that hearing is of 
record.  

The Board remanded the case in November 2004 for further 
development, and the case was returned to the Board in 
September 2005.  


FINDING OF FACT

The veteran's psychiatric disability, currently diagnosed as 
bipolar disorder, is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's service-connected bipolar disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.126, 4.130, Diagnostic Code 9432 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the veteran of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that the veteran should submit 
if he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the correspondence addressed to the 
veteran by the RO dated in June 2003 and March 2005.  In this 
correspondence, the RO specifically informed the veteran of 
the current status of his claim and of the evidence already 
of record in support of the claim, and of what the evidence 
must show in order to support the claim.  The veteran was 
also asked to inform the RO of any additional evidence or 
information which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him, and to submit any relevant evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, VA medical records have been obtained and the 
veteran has been afforded several VA examinations in 
connection with his claim for an increased rating.  Neither 
the veteran nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the relevant issue was initially 
adjudicated by the RO in August 1998, before the enactment of 
the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
by the RO in June 2005.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the 
originating agency properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural errors in 
its development and consideration of the claim were 
insignificant.  Therefore, in the Board's opinion, there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


II.  Factual Background

Historically, service connection for a psychiatric disorder, 
diagnosed as schizophrenic reaction, was established in a 
June 1969 rating action with a 100 percent rating, effective 
November 1968 and a 50 percent rating, effective April 1969.  
The rating for his psychiatric disorder was decreased to 30 
percent disabling, effective October 1973, in a July 1973 
rating decision.  

In April 1998, the veteran filed a claim for an increased 
evaluation for the service-connected psychiatric disorder.  

On VA examination in June 1998, the veteran indicated that 
while on leave following  basic training with the Marines, he 
had a nervous breakdown and tried to hang himself.  He was 
eventually psychiatrically hospitalized and never returned to 
active duty.  He stated that at that time his diagnosis was 
schizophrenia, paranoid type.  He said that he had multiple 
psychiatric hospital admissions in the past but none in the 
last 12 years since taking lithium.  He stated that his 
symptoms had been under control somewhat with medication.  On 
mental status examination, the veteran had some psychomotor 
retardation and his speech was of decreased rate and tone.  
His thought process was logical and organized.  He denied any 
auditory or visual hallucinations and described his mood as 
"easy going" and fairly stable.  His affect was flat.  He 
denied any current suicidal or homicidal ideations but did 
admit to suicidal ideations and multiple attempts prior to 
receiving medical treatment with lithium.  He described his 
impulse control as good.  He described his sleep and appetite 
as good.  His concentration was fair to good.  The diagnosis 
was bipolar disorder, type I.  His Global Assessment of 
Functioning (GAF) score was 55.  

VA medical records dated from January 1999 to March 2003 show 
that the veteran received mental health treatment and 
medication management for his service-connected bipolar 
disorder.  Treatment records generally show that the veteran 
was doing well on current medication regimen with a stable 
mood and no psychotic symptoms.  A March 2003 record notes 
that the veteran's mood was euthymic and that he was not 
endorsing signs and symptoms of depression, mood swings, 
hypomanic behaviors or psychotic features.  It was noted that 
the veteran felt that his current medications were effective 
in controlling his symptoms and that he was compliant with 
such medications.  

On VA examination in August 2003, it was noted that the 
veteran was asymptomatic and in no acute distress.  The 
examiner indicated that although the veteran was diagnosed 
since 1986 with bipolar disorder, he had not been manifesting 
any symptoms of that disorder for many years.  Specifically, 
he denied mood swings, irritability, agitation and 
impulsivity.  He described his mood as content.  There was no 
evidence of hypomanic or manic signs.  His speech was fluent 
and without pressure.  No psychotic signs or symptoms were 
shown.  The veteran was employed as  janitor at a yacht club.  
He stated that he had been married for 14 years and described 
his relationship as good.  He stated that he enjoyed watching 
television and engaged in household chores when not working.  
He had some friends though he felt content primarily in his 
relationship with his wife.  On mental status examination, 
the veteran exhibited no signs or symptoms of psychosis.  His 
mood was assessed as normothymic with no signs of depression, 
hypomania or mania.  He denied suicidal or homicidal 
ideation.  There was no clinical evidence o f behavioral or 
impulse dyscontrol.  The veteran indicated that when he was 
placed on Lithium and Trilafon his symptoms primarily 
remitted and that he had been clinically stable since that 
time.  The diagnoses included bipolar disorder in full 
remission.  His GAF score was 70.  The examiner noted that 
the veteran had remained clinically stable and primarily 
asymptomatic for a number of years.  The veteran was coping 
and functioning well and continued to work full-time.  The 
veteran had been very responsive to his medication regimen 
and was largely free of symptoms.  

VA medical records dated from August 2003 to January 2005 
essentially reflect that the veteran was seen for mental 
health treatment and medication management of bipolar 
disorder.  Treatment records reflect that he had a history of 
bipolar disorder which was well compensated on Lithium and 
Trilafon.  His mood was generally described as stable with no 
depressive, manic or psychotic symptoms.  GAF scores ranged 
from 55 to 60.  

A February 2005 VA mental health record shows that the 
veteran reported mild mood swings in the context of being 
recently diagnosed with carpel tunnel syndrome in both hands.  
The veteran indicated that he felt stressed over the 
possibility of losing his job and that his performance had 
decreased.  Mental status examination reflected that the 
veteran's behavior was appropriate with no overt agitation or 
psychomotor retardation.  His speech was fluent and within 
normal limits.  He described mild mood swings but was 
sleeping well and his appetite was good.  Thoughts were 
organized and logical.  He dined suicidal or homicidal 
ideation, plan or intent.  No perceptual disturbances, 
delusional thinking or paranoid ideation was noted.  He was 
alert and oriented, and had good judgment and insight.  The 
GAF score was 55.  A March 2005 mental health record reflects 
that the veteran reported that his mood was stable and his 
mood swings had diminished.  His GAF score was 55.  

On VA examination in June 2005, it was noted that the veteran 
had been employed most of his adult life but was currently 
unemployed.  The examiner indicated that the veteran was 
examined in August 2003 and was given a diagnosis of bipolar 
disorder in full remission with a GAF score of 70.  It was 
noted that with respect to the current clinical psychiatric 
and psychological picture there was essentially no change 
from the report in August 2003.  The veteran remained 
asymptomatic with a normothymic mood and no homicidal or 
suicidal ideation.  There were no reports of either 
depressive, manic or hypomanic episodes.  There was no 
clinical evidence of any psychotic symptoms.  Despite acute 
stressors such as recent unemployment and physical ailments, 
the veteran was showing no adverse or pathological 
psychological reactions.  The veteran indicated that he was 
laid off from work due to increasing physical problems, 
particularly arthritis and carpal tunnel syndrome.  He said 
that his work performance deteriorated due to these medical 
problems.  The veteran indicated that he continued to enjoy a 
basically positive relationship with his wife of 14 years.  
He expressed no complaints with his current lifestyle.  He 
socialized with some relatives and had recreational 
activities around the house.  

On mental status examination the veteran had no psychiatric 
or psychological signs of mood disturbance.  No evidence of 
behavioral or impulse dyscontrol was noted. The veteran 
stated that he had had no psychiatric or psychological 
problems since 1986 when he was diagnosed with bipolar 
disorder and began taking Lithium and perphenazine.  The 
diagnoses included bipolar disorder in full remission.  The 
GAF was 60.  The examiner indicated that there was no 
significant evidence to support the idea of a deterioration 
in the veteran's clinical status or functioning in terms of 
psychiatric or psychological symptoms.  His functioning had 
declined to some degree but this seemed to be strictly based 
upon his medical conditions of arthritis, carpal tunnel 
syndrome and what he described as a "mini stroke."  
Specifically, the examiner stated that there was no 
exacerbation of his psychiatric diagnosis.  In fact, the 
veteran seemed to have a degree of acceptance about his 
medical status and expressed some degree of optimism about 
his capacity to return to work in the future.   


III.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

Bipolar disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9432, which provides that a 30 percent rating 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating. 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  
A score of 31-40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  Id. A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is appropriate where 
there are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

In the present case, the medical evidence shows that the 
veteran's bipolar disorder is in full remission and 
apparently has been well controlled with medication for many 
years.  GAF scores have generally ranged from 55 to 60.  
Although his functioning has declined to some degree, this 
has been attributed to organic disorders, rather than his 
psychiatric disability.  

The veteran's current level of disability resulting from 
bipolar is fully contemplated by the current 30 percent 
rating.  He does not exhibit the flattened affect, abnormal 
speech patterns, difficulty in understanding complex 
commands, impairment of long-term memory, impaired judgment, 
impaired abstract thinking, or disturbances of motivation and 
mood associated with the next higher rating of 50 percent.  

The GAF scores of 55-60 reported on the VA examinations in 
2003 and 2005 as well as in VA mental health treatment 
records are consistent with moderate symptoms or moderate 
social and industrial impairment, and are also consistent 
with the current 30 percent rating.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a rating in excess of 30 percent for bipolar 
disorder is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


